Appeal from a judgment of the Monroe County Court (John R. Schwartz, A.J.), rendered October 2, 2007. The judgment convicted defendant, upon his plea of guilty, of rape in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the plea is vacated and the matter is remitted to Monroe County Court for further proceedings on the indictment.
Memorandum: Defendant appeals from a judgment convicting *1719him upon his plea of guilty of rape in the first degree (Penal Law § 130.35 [4]). As the People correctly concede, the judgment must be reversed and the plea vacated. County Court failed to advise defendant prior to the entry of the plea that his sentence would include a period of postrelease supervision, and thus his plea was not knowingly, voluntarily and intelligently entered (see People v Hill, 9 NY3d 189, 191-192 [2007], cert denied 553 US 1048 [2008]; People v Catu, 4 NY3d 242, 245 [2005]). We have reviewed the remaining contentions of defendant in his main and pro se supplemental briefs and conclude that none warrants dismissal of the indictment. Present — Scudder, EJ., Garni, Lindley, Pine and Gorski, JJ.